Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendment filed on 8/3/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn,
Claims 1-20 are pending in this Office Action. Claims 1, 8, and 15 are independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-11, 13-18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over De Marco et al. (US 2021/0042141, hereinafter De Marco) in view of Beaverson et al. (US 2016/0283498, hereinafter Beaverson) and Duluk et al. (US 7,526,634, hereinafter Duluk).

As to Claim 1, De Marco discloses A system for managing file systems, comprising: 
memory (Fig. 6, system memory 306); and 
a manager programmed to: obtain file system references for a file system from a file system manager that utilizes storage to provide the file system references (Abstract, Fig. 1, Para. 0011, 0030, 0031, maintain a mapping table or mapping tree in-memory, querying a mapping table corresponding to the container process to locate an entry corresponding to a file identifier of the requested file, a file manager interconnected to a mapping table and configured to locate and serve requested files for the containers, i.e. filesystems); 
store the file system references in an in-memory data structure in the memory, wherein the in-memory data structure comprises an availability indicator, a reference counter, a current use counter, and a completed use counter associated with the file system references; and service a file system reference request for the file system using the in-memory data structure (Para. 0011, 0014, 0015, 0030, 0052, The in-memory mapping table can include one or more entries individually containing a reference to redirect an IO request for a file to an appropriate file location. Upon receiving the file request, the bind filter of the file manager can be configured to bind the file identifier to a corresponding file by looking up the mapping table to obtain a redirected location for the requested file, the mapping table entries may contain deferred paths, for example a partial path that contains aliased directories, aliased volume roots, user-defined directory locations, identity defined directory locations, etc. In some embodiments, a backup and/or caching system may be implemented in the mapping table and/or components supporting the mapping table. In one example, for a target file, the mapping table may have both a primary location and a backup location for the same target file. During 
De Marco does not explicitly discloses “a reference counter, a current use counter, and a completed use counter”. However, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited steps would be performed the same regardless of the counters stored.  Further, the structural elements remain the same regardless of the counters stored.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.
Furthermore, Beaverson explicitly discloses “an availability indicator, a reference counter, a current use counter associated with the file system references” (Fig. 2, Para. 0062, 0082, 0190-0198, 0412, 0442, 0463, 0464, maintaining a reference count for each object, and updating the object's reference count when references to the object are added or deleted. FIG. 18 shows one example of an index record. The record 140' is 32 bytes in total, including a first 20 byte field 141' for storing a fingerprint (key). The fields of the record also include a two byte reference count field 142', a five byte physical block address field 143', a one byte flags field 144', and a four byte miscellaneous field 145'. The object store has listing of pending transactions, block descriptor entry 176' includes a plurality of fields, including number erased 177', number of partial writes 178', number of partial reads 179', number of full reads 180', number of full writes 181, and number of errors 182'. The valid buckets are shown in the bucket valid table designated by a "1", and the non -valid buckets by a "0", the scavenging process uses the bucket valid table to identify all buckets of those read that are valid).
De Marco with the teachings of Beaverson to keeps track of object names, object locations, and object references and to update object's reference every time the object is accessed (Beaverson Para. 0187).
In addition, Duluk explicitly discloses “completed use counter” (col. 8, lines 25-43, Each time GPU 122 launches a CTA, logic in GPU 122 increments the launch counter for the assigned reference counter 215. For example, after all of the N CTAs of set 310 have been launched, the launch counter assigned to set 310 equals N. The completion counter of the assigned reference counter 215 is incremented every time a CTA completes execution (after executing its last instruction), so that after all CTAs of set 310 have completed execution for example, the completion counter assigned to set 310 equals N).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of De Marco with the teachings of Duluk to execute next set commands based on a determination from reference counter that required command set  has completed processing (Duluk col. 11, lines 49-57).


As to Claim 2, De Marco as modified discloses The system of claim 1, wherein obtaining the file system references allocates the file system references in the file system (Para. 0011, 0026).

As to Claim 3, De Marco as modified discloses The system of claim 1, wherein servicing the file system reference request for the file system using the in-memory data structure Duluk col. 8, lines 35-43).

As to Claim 4, De Marco as modified discloses The system of claim 3, wherein the active activity state indicates that the portion of the in-memory data structure is used to assign the file system reference without colliding with a second assignment of the file system reference (Para. 0014-0015, 0053, 0058).

As to Claim 6, De Marco as modified discloses The system of claim 1, wherein servicing the file system reference request for the file system using the in-memory data structure comprises: obtaining the file system reference request; in response to obtaining the file system reference request: making a determination that a portion of the in-memory data structure associated with the file system is in an inactive activity state; in response to making the determination: obtaining a file system reference from the file system manager; and providing the file system reference to an entity to service the file system reference request (Para. 0011-0014, 0052-0053, 0058).

De Marco as modified discloses The system of claim 6, wherein the file system reference is not duplicative of any of the file system references (Para. 0058).


As to claim 8, recites “a method” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 9-11, 13-14, recite “a system” with similar limitations to claims 2-4, 6-7 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 15, recites “a computer readable medium” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 16-18, 20, recite “a computer readable medium” with similar limitations to claims 2-4, 6 respectively and are therefore rejected for the same reasons as discussed above.

Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Marco as modified as applied to claims 3, 10, 17 above, and further in view of GOLANDER et al. (US 2017/0371947, hereinafter GOLANDER).

As to Claim 5, De Marco discloses The system of claim 3, wherein obtaining the file system reference using the portion of the in-memory data structure (Para. 0011, 0014) and GOLANDER discloses comprises: modifying the activity state of the portion of the in-memory data structure to an inactive activity state; after changing the activity state and while the activity 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of De Marco with the teachings of GOLANDER to enable modification of data units that are being changed, such as for a CoW scheme, without replicating unmodified siblings and without inserting metadata into the data units themselves (GOLANDER Para. 0037).

As to claim 12 recites “a method” with similar limitations to claim 5 and is therefore rejected for the same reasons as discussed above.

As to claim 19, recites “a computer readable medium” with similar limitations to claim 5 and is therefore rejected for the same reasons as discussed above.




Response to Amendment and Remarks
Response to remarks on objection to the specification 
Applicant's arguments have been fully considered.
In response to the arguments, it is submitted that in view of the amendment filed, the objection as set forth in the previous office action are hereby withdrawn.

Response to remarks on 35 U.S.C. § 112 Rejection 
Applicant's arguments have been fully considered.
In response to the arguments, it is submitted that in view of the amendment filed, the rejections as set forth in the previous office action are hereby withdrawn.

Response to remarks on 35 U.S.C. § 102 Rejection 
Applicant's arguments have been fully considered.
Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        9/13/2021